Dear Mr. Lorio:
You have requested an opinion of the office pertaining to the St. John the Baptist Parish Housing Authority.  You note that the Housing Authority exists by virtue of local legislation, and that its members are appointed by the parish council, who in turn appoint a director to administer the day to day affairs of the authority.  You further state that a current councilman of St. John the Baptist Parish is considering resigning his office to take the full time salaried position of director of the Housing Authority.  Article 7, Section B(3) of the St. John the Baptist Home Rule Charter states:  "No member, former member or member-elected to the parish council shall be appointed to any parish office or parish position of profit until (1) year after the expiration of the term for which he is elected."
Your request for opinion states:
     "In light of the above mentioned charter prohibition, is your office of the opinion that the position of Director of the Housing Authority is a parish office or a position which could not be filled by a former councilman until the expiration of (1) year after the term for which he was elected?"
As your question suggests, whether the councilman can be appointed to the position of Director of Housing Authority turns on whether or not the Housing Authority is a parish office.  In Opinion Number 82-231, a similar question was posed pertaining to the housing authority of St. Charles Parish. The specific question there was whether that housing authority was a parish entity or a political subdivision of the State of Louisiana.  It was concluded therein that the Housing Authority of St. Charles Parish was not a separate political subdivision of the state, as it possessed some but not all of the powers of a political subdivision.  Although not specifically stated, the opinion apparently concluded that the housing authority was a parish entity.
Similarly, Opinion Number 79-1272-A opined that "the executive director of the parish housing authority is an employee of a subdivision of the parish, the housing authority . . .," and Opinion 77-899 stated "it is our opinion that housing authorities are part of local government and not a part of state government."
These opinions establish that housing authorities, such as the Housing Authority of St. John the Baptist Parish that are created pursuant to R.S. 40:381 et seq., are parish entities, and thus the position of Director of the St. John the Baptist Parish Housing Authority is a "parish office".  Article 7 Section B(3) of the St. John the Baptist Home Rule Charter would therefore prohibit the councilman from accepting the position of director until (1) year after the expiration of the term for which he was elected.
We have attached hereto copies of the referenced Attorney General Opinions.  We hope that this sufficiently answers your inquiry.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: ROY A. MONGRUE, JR. Assistant Attorney General
RPI/RAM, Jr./cdw-921d
Enclosure